DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 9-28 in the reply filed on 10/06/2021 is acknowledged.  The traversal is on the ground(s) that the temperature of the tube cannot be measured by directly contacting the tube.  This is not found persuasive because the shared feature among the inventions require the temperature is measured by directly contacting the pipe.  The mandrel 29 makes direct contact with tube 2, 3 and thermocouple 34 is housed within mandrel 29.  The shared feature does not require the thermocouple 34 be in direct contact with the tube 2, 3.  Furthermore, the shared features does not even include any recitation of a thermocouple or any temperature measuring device, let alone any requirement that a thermocouple or temperature measuring device be in direct contact with the pipe, merely that direct contact (with anything) with the pipe is made.
Furthermore, even if the shared features included a thermocouple or temperature measuring device, there is nothing in the claim language that prevents interpretation of the mandrel 29 and thermocouple 34 together as the temperature sensor, in for example, claim 9.
Furthermore, applicant argument that a temperature gradient prevents precise measurement of the temperature of the pipe can also be applied to the pipe and even the temperature sensor itself in the invention of claim 9.  A temperature gradient would naturally exist within these two materials, and in essence, applicant appears to be arguing against the enablement of their own invention.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-8 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/06/2021.
Claim Objections
Claim 9 objected to because of the following informalities:
In claim 9, “the basis the measured temperature value” should read –the basis of the measured temperature value--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15 and 26-27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the expander tool frame".  There is insufficient antecedent basis for this limitation in the claim.  It appears claims 15 should depend on claim 13.
Claim 26 recites the limitation "the calibration sleeve parts".  There is insufficient antecedent basis for this limitation in the claim.  The claim has been interpreted to mean the holding sleeve parts.
All claims dependent on the above rejected claims are rejected as well because they include all the limitations of the rejected claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 9, 12-15, 17-18, 23-24 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tabanelli (US 2010/0264564 of record).
Regarding claim 9, Tabanelli teaches:
An expander tool for expanding an end of a pipe made of plastics (abstract), the expander tool comprising a tool head (Fig 3: mandrel 29) which comprises expanding means arranged to be insertable inside the end of the pipe for expanding the end of the pipe ([0025]), the expander tool comprising:
a temperature sensor (Fig 3: thermocouple 34, mandrel 29), and
an electronic control unit (thermocouple 34, electrical resistor 33; [0024]) for adjusting at least one of the expansion control parameters of the tool head on the basis the measured temperature value ([0024]), wherein the temperature sensor is arranged to measure the temperature of the pipe to be expanded directly by making contact to the pipe (Fig 3; [0024-0025]).
Tabanelli does not explicitly teach plastics having shape memory.  However, Tabanelli teaches polyethylene ([0002]) which is disclosed by applicant specification as being a plastic having shape memory.
Regarding claim 12, Tabanelli teaches the expander tool of claim 9.
Tabanelli further teaches wherein the electronic control unit is arranged in the tool head ([0024]).
Regarding claim 13, Tabanelli teaches the expander tool of claim 9.
Tabanelli further teaches wherein the expander tool comprises an expander tool frame and the tool head comprises a head frame which is detachably attachable to the expander tool frame (Fig 3 shows fasteners attaching widening and heating device 24 to upright 28).
Regarding claim 14, Tabanelli teaches the expander tool of claim 9.
Tabanelli further teaches wherein the temperature sensor is arranged in the tool head (Fig 3; [0024]).
Regarding claim 15, Tabanelli teaches the expander tool of claim 9.
Tabanelli further teaches wherein the electronic control unit is arranged inside the expander tool frame (Fig 3: liner 35).
Regarding claim 17, Tabanelli teaches the expander tool of claim 9.
Tabanelli further teaches wherein the expander tool comprises a heater and/or a cooler for heating and/or cooling the pipe to be expanded (electrical resistor 33; [0024]).
Regarding claim 18, Tabanelli teaches the expander tool of claim 17.
Tabanelli further teaches wherein the heater and/or the cooler is arranged in the tool head (Fig 3; [0024]).
Regarding claim 23, Tabanelli teaches the expander tool of claim 9.
Tabanelli further teaches a gripping member insertable into the pipe at a distance from the end of the pipe, the gripping member being transformable between a release position (V) allowing its insertion into the pipe and a pressing position (VI) wherein the gripping member exerts a pressing force to the inner surface of pipe to hold the pipe firmly in relation to the tool head (Fig 2, 3: mandrel 29; [0025]),
a pull rod which is axially movable for transforming the gripping member between the release position (V) and the pressing position (VI) (slide 26; [0025]),
a mandrel sleeve having a conical outer surface forming the expansion means, the mandrel sleeve being axially movable between a retracted position (VII) wherein the mandrel sleeve is at position out from the position of the end of the pipe, and an expansion position (VIII) wherein the mandrel sleeve is pushed into the end of the pipe for expanding the end of the pipe (Fig 2-3: truncated cone portion 31; [0023]).
Regarding claim 24, Tabanelli teaches the expander tool of claim 23.
Tabanelli further teaches the tool head comprises a holding sleeve having an inner channel to receive the pipe for holding the pipe stationary against the pushing force of the mandrel sleeve during expansion of the end of the pipe from outside of the pipe (Fig 2-3: liner 35; [0025]).
Regarding claim 28, Tabanelli teaches the expander tool of claim 23.
Tabanelli further teaches wherein the temperature sensor is arranged to the gripping member and/or to the mandrel sleeve and/or to the holding sleeve (Fig 2-3: [0024-0025]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabanelli in view of Greding (US 9555577 of record).
Regarding claim 10, Tabanelli teaches the expander tool of claim 9.
Tabanelli does not teach wherein the electronic control unit is configured to adjust the expansion control parameter which is the number of expansion cycles and/or the expansion time and/or the dimension of the expansion diameter.
In the same field of endeavor regarding expanding tools, Greding teaches an electronic control unit configured to adjust the number of expansion cycles and/or the expansion time and/or the dimension of the expansion diameter for the motivation of optimizing the shrinking process for achieving a firm and stable connection between pipe and connecting element (Col 4, ln 6-17; Col 5, ln 1-12; col 7, ln 35-50).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the electronic control unit as taught by Tabanelli with the expansion control parameters as taught by Greding in order to optimize the shrinking process for achieving a firm and stable connection between pipe and connecting element.
Regarding claim 16, Tabanelli teaches the expander tool of claim 9.
Tabanelli does not teach wherein the tool head which is configured for expansion of a predetermined pipe diameter comprises an electronic identification means to identify the predetermined pipe dimension, and that the electronic control unit located in the expander tool is arranged to recognize the electronic identification means and adjust the at least one of the expansion parameters on the basis of the identified pipe dimension.
Greding teaches a sensor element that measures the position of the actuator to allow the electronic control unit to set the actuator to a predetermined expansion distance (col 12, ln 5-13).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the tool head as taught by Tabanelli to include the sensor element as taught by Greding in order to allow the electronic control unit to set the actuator to a predetermined expansion distance.
Regarding claim 19, Tabanelli teaches the expander tool of claim 9.
Tabanelli does not teach wherein the expander tool comprises an input device for manually adjusting the at least one of the expansion control parameters.
Greding teaches an input device for manually adjusting the at least one of the expansion control parameters for the motivation of allowing simple and safe handling (col 5, ln 13-25).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the expander tool as taught by Tabanelli to include an input device in order to allow simple and safe handling.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabanelli in view of Hasenberg et al. (US 2015/0114068) hereinafter Hasenberg.
Regarding claim 11, Tabanelli teaches the expander tool of claim 9.
Tabanelli further teaches the tool head comprises a temperature sensor ([0024]).
Tabanelli does not teach wherein the expander tool comprises a set of interchangeable and detachably attachable tool heads for different pipe diameters, and that each tool head comprises a temperature sensor.
In the same field of endeavor regarding expanding tools, Hasenberg teaches a set of interchangeable and detachably attachable tool heads for different pipe diameters for the motivation of flaring tubes of different diameters ([0044]).
It would have been obvious to one of ordinary skill in the art prior to the effective date of the claimed invention to have modified the expander tool as taught by Tabanelli to have interchangeable tool heads as taught by Hasenberg in order to allow flaring tubes of different diameters.
Claim 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabanelli in view of Franken (US 2015/0258598 of record).
Regarding claim 20, Tabanelli teaches the expander tool of claim 9.
Tabanelli does not teach wherein the tool head comprises a plurality of spreading elements forming the expanding means, the spreading elements being radially movable in relation to a center longitudinal axis (x) of the tool head between a starting position (I), at which the spreading elements are close along the axis (x) and are insertable into the end of the pipe, to an outwardly extended expansion position (II) radially distanced from the axis (x) so as to expand the end of the pipe, each of the spreading elements having an outer spreading surface configured to press against an interior surface of the end of the pipe.
In the same filed of endeavor regarding expander tools, Frenken teaches a plurality of spreading elements forming the expanding means, the spreading elements being radially movable in relation to a center longitudinal axis of the tool head between a starting position, at which the spreading elements are close along the axis and are insertable into the end of the pipe, to an outwardly extended expansion position radially distanced from the axis so as to expand the end of the pipe, each of the spreading elements having an outer spreading surface configured to press against an interior surface of the end of the pipe for the motivation of providing an even application of force (Fig 3; expanding segments 4 [0009, 0049-0050]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the expanding means as taught by Tabanelli with the expanding elements as taught by Frenken in order to provide an even application of force.
Regarding claim 21, Tabanelli in view of Frenken teaches the expander tool of claim 20.
Frenken further teaches wherein the expander tool comprises a piston configured to spread the spreading elements from the starting position (I) to the expansion position (II) by moving along the axis (x) from a retracted piston position (III) to a fully extended piston position (IV) against interior surfaces of the spreading elements, and an actuator for moving the piston (Fig 3: mandrel 3; [0049-0051]).
Regarding claim 22
Tabanelli teaches the expanding means comprise the temperature sensor and makes contact with the pipe ([0024]).
Frenken teaches the spreading element.
It would be apparent that Tabanelli in view of Frenken teaches wherein the temperature sensor is arranged to the spreading element to measure the temperature by making contact to the pipe.
Claim 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabanelli in view of Harrison (GB639103 of record).
Regarding claim 25, Tabanelli teaches the expander tool of claim 24.
Tabanelli does not teach wherein the holding sleeve comprising mutually openable and closable holding sleeve parts to enable closing of the holding sleeve to a closed position (IX) around the tube for the expanding operation of the end of the tube, and for opening of the holding sleeve to an opened position (X) for releasing the expanded end of the pipe.
In the same field of endeavor regarding expander tools, Harrison teaches mutually openable and closable holding sleeve parts to enable closing of the holding sleeve to a closed position around a tube for the expanding operation of the end of the tube, and for opening of the holding sleeve to an opened position for releasing the expanded end of the pipe for the motivation of firmly gripping the tube (Fig 1: recesses 2, 5; p 1, ln 55-62; p2, ln 97-104).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the holding sleeve as taught by Tabanelli with the holding sleeve parts as taught by Harrison in order to firmly grip the tube.
Regarding claim 26, Tabanelli teaches the expander tool of claim 25.
Harrison further teaches the holding sleeve comprises a first holding sleeve part (Fig 1: part 4) and a second holding sleeve part (portion attached to extension 1), and a lock device for locking the holding sleeve parts in a closed position (Fig 1: nut 8, rod 7).
Regarding claim 27, Tabanelli teaches the expander tool of claim 26.
Harrison further teaches the first holding sleeve part comprises a first pivot arm which is pivoted to be turnable about a pivot hinge axle, and the second holding sleeve part comprises a second pivot arm 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361. The examiner can normally be reached M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/ALEXANDER A WANG/             Examiner, Art Unit 1741                                                                                                                                                                                           


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743